TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE

DIANNE MOORE, ) Docket No. 2018-06-1503
Employee, )

V. )

BEACON TRANSPORT, LLC, ) State File No. 18493-2018
Employer, )

And, )

ACCIDENT FUND INS. CO. ) Judge Joshua Davis Baker
Carrier. )

EXPEDITED HEARING ORDER DENYING RELIEF

The Court convened an expedited hearing on June 19, 2019, to consider whether
Beacon Transport, LLC must provide Ms. Moore additional medical treatment and
additional temporary disability benefits for an alleged workplace injury. Beacon denied
her claim and argued no further benefits are due because her disability and need for
treatment did not result from work. The Court agrees and denies Ms. Moore’s claim for
temporary disability and medical benefits.

Claim History

Ms. Moore worked for Beacon as a truck driver. On March 11, 2018, she arrived
in Ardmore, Oklahoma, to drop off an empty trailer and retrieve a load of goods.

When Ms. Moore arrived at the customer’s warehouse and parked her truck, an
adjacent trailer was parked too close, which inhibited her ability to disconnect her empty
trailer from the truck cab. The lack of space between the trailer and her truck required
Ms. Moore to crawl underneath her trailer to release the “landing gear” and disconnect.
While lying on her back, she attached a large crank handle to the landing gear release
mechanism and gave two sharp tugs. On the second tug, she felt immediate pain in her
back followed by a numbness that gradually spread from her chest down to her bilateral
lower extremities.

In need of help, Ms. Moore looked around the parking lot but saw no one.
Because she left her cell phone in the truck cab, Ms. Moore crawled from beneath the
trailer until she reached the cab. Sometime during the crawl, her bladder released.

After reaching the cab and crawling inside, Ms. Moore first called Beacon to
report her injury and ask about getting medical assistance. She then called 911 and went
to the hospital, via ambulance, where doctors diagnosed her with bilateral sciatica.

A couple of days later, Ms. Moore saw Dr. Bridger Cox, a neurosurgeon in
Oklahoma City. Dr. Cox ordered MRIs of her cervical, thoracic, and lumbar spine.
Upon reviewing the results, he determined she suffered from degenerative conditions at
multiple levels of her spine but found no acute disc herniation or fractures to explain her
sudden onset of symptoms. He also found no significant stenosis or compression. The
thoracic MRI report, however, mentioned “non-specific” “signal intensity” at T5-6 of
“uncertain etiology” that could indicate “demyelinating disease.” Dr. Cox released Ms.
Moore to return to Tennessee but suggested she “follow-up with her primary care
physician and potentially a neurologist once she return[ed] to Tennessee.”

After returning to Tennessee in late March, Ms. Moore continued to have
problems with bilateral numbness, bladder incontinence, and constipation. Beacon
offered her a panel of physicians, and she chose Dr. Richard Rubinowicz on March 19,
2018." However, according to Ms. Moore, the nurse case manager told her Dr.
Rubinowicz had no appointments available until May, so she asked to see Dr. Stephen
Graham.” When Dr. Graham also could not see her soon enough, she selected Dr.
Garrison Strickland.

At her appointment, Dr. Strickland reviewed Ms. Moore’s MRI films and
determined her condition was unrelated to work. Instead he determined her symptoms
likely resulted from transverse myelitis. He suggested Ms. Moore follow up with her
primary care physician. Beacon then denied her claim.

After her visit with Dr. Strickland, Ms. Moore saw Dr. Darian Reddick. Dr.
Reddick ordered another MRI. After reviewing the results, he saw “clear evidence of
idiopathic transverse myelitis.”

Findings of Fact and Conclusions of Law
At this expedited hearing, Ms. Moore’s claim for temporary disability and medical

benefits turns on the medical proof. To prevail, she must show she would likely prevail
at a hearing on the merits on every element of her claim, including medical causation.

 

" Exhibits 6 and 18 are Choice of Physician Forms where Ms. Moore chose Dr. Rubinowicz. The first is
dated March 19, the second March 20.

* The nurse case manager’s report showed Dr. Rubinowicz had an appointment available at a satellite
office the week after Ms. Moore chose him.
See Tenn. Code Ann. § 50-6-239(d)(1) (2018). The Court holds Ms. Moore failed to
carry her burden, as all the medical proof shows her condition did not result from the
workplace incident.

With the exception of conditions whose cause is open or obvious, the Workers’
Compensation Law applies only to those conditions shown to a “reasonable degree of
medical certainty” to have arisen “primarily out of and in the course and scope of
employment.” Tenn. Code Ann. §50-6-102(14)(A). The cause of Ms. Moore’s condition
is neither open nor obvious, so an expert medical opinion linking the symptoms to the
workplace accident is indispensable to the success of her claim. Unfortunately, every
doctor who assessed her found no link between her symptoms and the workplace
incident. Dr. Cox determined Ms. Moore’s symptoms resulted from “uncertain etiology.”
Dr. Strickland found her symptoms likely resulted from transverse myelitis, not a
workplace injury. Finally, Dr. Reddick found “clear evidence of idiopathic transverse
myelitis.”

Despite the medical evidence, Ms. Moore continues to suffer from her symptoms
and asked the Court to reach a different conclusion on the cause. Judges, however, are
not well-suited to make independent medical determinations without expert medical
testimony. Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS
24, at *8. Similarly, the parties cannot rely solely on their own medical interpretations to
successfully support their arguments. Lurz v. Int’l Paper Co., 2018 TN Wrk. Comp. App.
Bd. LEXIS 8, at *17 (Feb. 14, 2018). Consequently, the Court must deny Ms. Moore’s
request. This denial does not prevent Ms. Moore from collecting expert medical proof
showing a causal relationship between her condition and her work, if any is available, and
continuing to pursue her claim

It is ORDERED as follows:
1. Ms. Moore’s requested relief is denied at this time.

2. This matter is set for a status conference on Monday, August 26, 2019, at 9:30
a.m. (CDT). You must call 615-741-2113 to participate in the Hearing.
Failure to call may result in a determination of issues without your
participation.

ENTERED JUNE 27, 2019.

CN
Josiivia Davis Baker, Judge
Court of Workers’ Compensation Claims

3
APPENDIX
Exhibits:

Medical records

Ms. Moore’s affidavit

The First Report of Injury

Ms. Moore’s written statement

A March 28, 2018 email from Greg Hurd
Employee’s Choice of Physician form
Notice of Denial

Termination Letter dated April 25, 2018
Claims Payment Report

10. OSHA Reporting Documents

11. Photo

12.911 Transcript

13.911 audio recording

14. MRI Film

15. Flying J Receipt

16. Photos of receipts

17. MRI Film (thoracic and cervical)

18. Choice of Physician Form dated March 20, 2018
19. Choice of Physician Form dated March 21, 2018
20. Additional medical records

21. MRI Films — Premiere Radiology

22. Note from Dr. Cox dated March 15, 2018
23.Text message sent by Ms. Moore

CRA NDMPWN YE

Technical Record:

1. Petition for Benefit Determination
2. Dispute Certification Notice
3. Request for Expedited Hearing
I certify that a copy of this Order was sent to these recipients as indicated on June

CERTIFICATE OF SERVICE

 

 

 

 

27, 2019.
Name Standard | Via_ | Via Addresses
Mail Fax | Email
Dianne Moore, xX melow_d2000@ yahoo.com
Employee
Cole Stinson, xX cole.stinson @ accidentfund.com

Employer’s Attorney

 

 

 

 

 

 

 

Peiny Shruti, Court Clerk
We.courtc (ofk @tn.gov

 

Liary wt chews

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082